


110 HR 3289 IH: To amend the Elementary and Secondary Education Act of

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3289
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Ms. Hirono (for
			 herself, Mr. George Miller of
			 California, Mr. Andrews,
			 Mr. Tierney, and
			 Mrs. Davis of California) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to improve early education.
	
	
		1.Early educationThe Elementary and Secondary Education Act
			 of 1965 is amended by adding at the end the following:
			
				XEarly
				Education
					10001.Short
				titleThis title may be cited
				as the Providing Resources Early for Kids Act of 2007 or the
				PRE–K Act.
					10002.FindingsCongress finds the following:
						(1)Children’s experiences in the first five
				years of life influence the developing brain and have significant and lasting
				impact.
						(2)All children
				deserve access to high quality early learning experiences that can support
				their cognitive, social, and emotional development and help prepare them to
				succeed in school and in life.
						(3)Research shows
				that high quality early education programs can improve early reading and early
				math skills, decrease grade retention, decrease the need for special education
				services, and increase the likelihood that children will graduate from high
				school and become productive members of society.
						(4)The economic
				benefits of early education experiences are clear and providing parents greater
				access to high-quality early learning programs will benefit children, families,
				and our Nation.
						(5)High quality early
				education programs have well-trained and well-compensated teachers, small class
				sizes, a full-day program, comprehensive services, family participation, and a
				research-based curriculum that aligns with strong early learning standards. The
				quality of State early education programs varies significantly across the
				country.
						(6)While nearly three-quarters of three-
				through five-year-olds not in kindergarten spend time in nonparental care each
				week, research suggests that most are not in high quality settings that meet
				the full range of their developmental needs.
						(7)A Federal
				partnership with States—
							(A)will help increase
				access to voluntary high quality preschool programs;
							(B)is a necessary
				step to improving the Nation’s elementary and secondary schools and helping
				States close the achievement gap and improve graduation rates; and
							(C)should be a
				national priority.
							10003.Early
				education grants
						(a)Program
				establishedEach fiscal year,
				from amounts made available to carry out this title, the Secretary, in
				consultation with the Secretary of Health and Human Services, shall make grants
				to States to enhance or improve State-funded preschool programs, as defined by
				the State.
						(b)Allotment
							(1)DeterminationAfter making the reservation described
				under subsection (c), from funds appropriated under section 10011, the
				Secretary shall make a base allotment to each State that has submitted an
				approved application and is either—
								(A)a qualified State
				(as defined in section 10004(a)); or
								(B)a selected State
				(as designated under section 10004(b)).
								(2)AmountThe
				amount of the base allotment described under paragraph (1) for each State shall
				be based on the number of children up to age 5 from families with incomes below
				the poverty line for each State, compared to the number of such children from
				all States, except that no State shall have a base allotment less than .25
				percent of the amounts appropriated under this title.
							(3)Basis for the
				base allotmentThe Secretary shall determine the amount of the
				base allotment determined under paragraph (2) as if every State was to receive
				a base allotment.
							(4)RemainderIn
				any fiscal year for which not every State is to receive a base allotment, the
				Secretary shall reallot any funds remaining after the determination of a base
				allotment under paragraph (2) to each State that has submitted an approved
				application and is a qualified State. Such remaining funds shall be realloted
				among such qualified States and shall be determined by comparing the number of
				children up to age 5 from families with incomes below the poverty line for each
				such qualified State to such number for all such qualified States.
							(c)ReservationPrior
				to making any allotments under subsection (b), the Secretary shall reserve 2.5
				percent for the purpose of making grants to Indian tribes and tribal
				organizations as described in section 10010.
						10004.State
				eligibility
						(a)Qualified
				States
							(1)In
				generalFor purposes of this title, the term qualified
				State means a State that meets each of the following criteria:
								(A)Carries out a
				State-funded preschool program that requires, at a minimum, that such
				programs:
									(i)Use research-based
				curricula that are aligned with State early learning standards that are
				developmentally appropriate and include, at a minimum, each of the following
				domains:
										(I)Language
				development.
										(II)Literacy.
										(III)Mathematics.
										(IV)Science.
										(V)Creative
				arts.
										(VI)Social and
				emotional development.
										(VII)Approaches to
				learning.
										(VIII)Physical and
				health development.
										(ii)Follow nationally
				established best practices for group size and teacher-to-student ratios,
				appropriate to the age group being served.
									(iii)Require that
				each teacher holds an associate degree, or higher, in early childhood education
				or a related field.
									(B)The State must
				have a plan for moving toward a requirement for State-funded preschool programs
				that each teacher holds a baccalaureate degree in early childhood education
				within 5 years after the State first receives a grant under this title.
								(C)The State must, at a minimum, ensure that
				the average per-child expenditures by the State and its political subdivisions
				to support State-funded preschool programs for the fiscal year for which the
				grant is made is equal to, or greater than, such per-child expenditures for the
				previous fiscal year.
								(D)The State must, at
				a minimum, ensure that the total expenditures by the State and its political
				subdivisions to support State-funded preschool programs for the fiscal year for
				which the grant is made is equal to, or greater than, such expenditures for the
				preceding fiscal year.
								(E)The State must, at
				a minimum, ensure that the total expenditures by the State and its political
				subdivisions to support State-funded child care services and activities for the
				fiscal year for which the grant is made is equal to, or greater than, such
				expenditures for the preceding fiscal year.
								(b)Selected
				States
							(1)In
				generalEach fiscal year, the Secretary shall carry out, on a
				competitive basis, a process for the designation of States as selected States
				for purposes of this title. Under the process, the Secretary shall determine
				whether to designate any States and, if so, shall determine the States that are
				to be designated.
							(2)Basis for
				determinationsThe determinations required by paragraph (1) shall
				be based on the State meeting the requirements of subparagraphs (C) through (E)
				of subsection (a)(1), and on the quality of the applications submitted and the
				extent to which the State demonstrates that the State, if designated, will
				become a qualified State within 2 fiscal years.
							(3)Period of
				designationA designation under this subsection shall apply to a
				State for two fiscal years. However, if a State is both a qualified State and a
				selected State for a fiscal year, it shall be treated for purposes of this
				title as a qualified State rather than a selected State.
							10005.Applications
						(a)In
				generalA State desiring to receive funds under this title shall
				submit an application to the Secretary at such time and in such manner as the
				Secretary may reasonably require.
						(b)Required
				contentsThe application referred to in subsection (a) shall
				include, at a minimum, the following contents:
							(1)If the State
				desires to be treated as a qualified State, information sufficient for the
				Secretary to determine whether the State is a qualified State.
							(2)If the State
				desires to be designated as a selected State—
								(A)assurances that
				the State, if designated as a selected State, will become a qualified State
				within two fiscal years;
								(B)information
				sufficient for the Secretary to determine whether the State meets the
				requirements of subparagraphs (C) through (E) of section 10004(a)(1);
				and
								(C)information
				relating to any competitive criteria that the Secretary may establish.
								(3)A description of
				how the funds received under this title will be used to enhance or improve
				preschool programs in the State.
							(4)A description of
				how the State is working to build its capacity to serve more children in high
				quality early education programs, including the building of new facilities, as
				appropriate.
							(5)A description of
				how the State will ensure that any funds made available to preschool providers
				are made available to a range of types of preschool providers, including local
				educational agencies and community based providers such as child care and Head
				Start, as appropriate.
							(6)Assurances that
				amounts received by the State under this title will be used only to supplement,
				and not to supplant, Federal, State, and local funds otherwise available to
				support existing early childhood services and activities.
							(7)A description of
				how the State will evaluate the effectiveness of the use of these funds.
							(8)A description of
				how the State will use the funds to better meet the needs of working
				parents.
							(9)A description of
				how the use of funds will help meet the developmental needs of children in the
				State.
							(10)A description of
				how the State will ensure that State-funded preschool programs are available to
				and appropriate for children with disabilities.
							(11)A description of
				how the State-funded preschool programs will be culturally and linguistically
				appropriate and how the State plans to meet the early education needs of
				children with limited English proficiency.
							(12)A description of
				how the State agency designated under subsection (c) will coordinate with other
				State agencies delivering early childhood development programs or
				services.
							(13)A description of
				how the State-funded preschool programs will ensure a smooth and successful
				transition to kindergarten.
							(14)A description of
				how the State monitoring process will effectively assess and ensure program
				quality of State-funded preschool programs.
							(15)A description of how the State will
				coordinate this grant with the efforts of the State early learning council or
				other State entity that is coordinating a system of early childhood development
				and education birth to kindergarten.
							(16)A description of
				how the State-funded preschool programs prioritize children from low-income
				families.
							(c)State
				agencyThe application shall
				designate a State agency to administer and oversee those funds and the
				activities carried out under this title.
						10006.Use of
				funds
						(a)In
				generalA State that receives funds under this title shall use
				such funds for any one or more of the following:
							(1)To increase the
				number of teachers and program directors in State-funded preschool programs who
				hold a baccalaureate degree in early childhood education, or in a related field
				if specialized training in early childhood education has also been
				completed.
							(2)To increase the
				number of teacher aides in State-funded preschool programs who hold an
				associate degree in early childhood education, or in a related field if
				specialized training in early childhood education has also been
				completed.
							(3)To increase the
				compensation or benefits provided to teachers, program directors, and teacher
				aides in State-funded preschool programs in order to improve the ability of
				those programs to recruit and retain such teachers, program directors, and
				teacher aides.
							(4)To decrease group
				size in classrooms in State-funded preschool programs.
							(5)To improve the
				teacher-to-student ratios in classrooms in State-funded preschool
				programs.
							(6)To provide, in
				State-funded preschool programs, one or more of the following comprehensive
				services that support healthy child development and positive child
				outcomes:
								(A)Vision and hearing
				screenings and referrals.
								(B)Health and mental
				health screenings and referrals.
								(C)Parent involvement
				opportunities.
								(D)Nutrition
				services.
								(7)To extend the
				number of hours per day of program operation of State-funded preschool
				programs.
							(8)To extend the
				number of weeks per year of program operation of State-funded preschool
				programs.
							(9)To improve the
				State’s system for monitoring the quality of State-funded preschool
				programs.
							(10)To provide
				opportunities for intensive and on-going research- and evidence-based
				professional development in the domains described in section
				10004(a)(1)(A)(i).
							(11)To renovate
				existing facilities, except that such renovation must be limited to minor
				rehabilitation or remodeling needed to ensure that State-funded preschool
				program facilities are age- and developmentally-appropriate.
							(12)To use up to 10
				percent of the funds received by the State under this title to improve the
				early learning environments for children from birth to age three through
				research- and evidence-based methods.
							(b)Rule of
				constructionFunds provided under this title shall be used only
				to improve or enhance services that are required in a State-funded preschool
				program. Nothing in this title shall be construed such that a State may use
				these funds only for existing State-funded preschool programs.
						(c)Special
				rule
							(1)In
				generalNotwithstanding subsection (a), a qualified State that
				receives funds under this title may use up to 50 percent of those funds for the
				purposes of expanding a State-funded preschool program, with priority for such
				expansion to communities with high concentrations of low-income children, that
				meets or exceeds the criteria in section 10004(a) if—
								(A)the amount
				appropriated under section 10011 is at least $250,000,000; or
								(B)the State-funded
				preschool program meets or exceeds the following criteria:
									(i)Require the
				standards described in clauses (i) and (ii) of section 10004(a)(1)(A).
									(ii)Require that each
				teacher holds a baccalaureate degree in early childhood education or a related
				field if specialized training in early childhood education has also been
				completed.
									(iii)Require that
				each program provides full-day services at all locations.
									(iv)Require that each
				program provides comprehensive services to at-risk children participating in
				the State-funded preschool program.
									(v)Require that each
				teacher participates in on-going professional development in child development
				and learning.
									(2)State definition
				and applicabilityFor the purpose of establishing a priority for
				expansion under paragraph (1), the State shall define what constitutes a high
				concentration of low-income children. In any State described in paragraph (1)
				in which all communities with high concentrations of low-income children are
				served by a State-funded preschool program, the priority for expansion
				described in such paragraph shall not apply.
							10007.Matching
				requirementsThe Secretary
				shall not make a grant to a State under this title unless the State agrees to
				the following:
						(1)Qualified
				StateIn the case of a qualified State, the State will make
				available non-Federal contributions in an amount equal to not less than 50
				percent of that portion of the Federal funds provided under the grant that
				represent the base allotment under section 10003(b)(2).
						(2)Selected
				StateIn the case of a selected State, the State will make
				available non-Federal contributions for State-funded preschool programs in an
				amount that exceeds, by at least 30 percent, the amount of non-Federal
				contributions that the State made available for State-funded preschool programs
				for the most recent fiscal year for which it was not a selected State.
						10008.Reporting
				requirementsEach State
				receiving funds under this title shall report annually to the Secretary on the
				activities carried out under this title, including data on how the funds
				improved the quality of State-funded preschool programs.
					10009.Special
				ruleFunds under this title
				may not be used for the purposes of assessments that provide rewards or
				sanctions for individual children or teachers.
					10010.Applications
				for Indian tribesThe
				Secretary shall award competitive grants to Indian tribes and tribal
				organizations to carry out a program under this title. An Indian tribe or
				tribal organization desiring to receive funds under this title shall submit an
				application to the Secretary at such time and in such manner as the Secretary
				may reasonably require.
					10011.AuthorizationThere are authorized to be appropriated to
				carry out this title $1,000,000,000 for each of fiscal years 2008 through
				2013.
					.
		
